ON PETITION FOR ALIMONY ALLOWANCE AND ATTORNEY'S FEES ON APPEAL TO SUPERIOR COURT.
Complainant, Wilbur T. Goolsby, brought suit against Ethel Goolsby, the appellant, in the Circuit Court of Lee County, to secure a divorce. Defendant entered her appearance and petitioned the Chancellor for temporary alimony and suit money. Testimony was taken and the Chancellor entered a decree denying the prayer of the petitioner. Her petition for temporary alimony and suit money being denied in the lower court, was seasonably renewed in this Court and the Complainant has brought up the record of evidence taken below, properly certified, for our consideration.
When petitions for alimony and suit money are filed in this Court, we have generally followed the rule of referring them back to the Chancellor, to ascertain the faculties of the parties, but since that has been done, and we have the testimony taken by the Chancellor before us, it becomes unnecessary to follow that practice in the instant case.
Alimony is provided under Section 3194, Revised General Statutes of 1920, Section 4986, et seq., Compiled General Laws of 1927. We have examined the law and the record of the testimony before us and we cannot say that the Chancellor erred in his order denying defendant's petition. Having been renewed in this Court, it is accordingly dismissed.
It is so ordered. *Page 580 
DAVIS, C. J., and WHITFIELD, ELLIS, BROWN and BUFORD, J. J., concur.